Citation Nr: 0012199	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-04 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for residuals of facial 
and dental injuries.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to June 
1983.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


REMAND

The veteran in an April 1998 substantive appeal requested 
that he be afforded a hearing before a member of the Travel 
Board at the RO in Detroit, Michigan.  Subsequent to that 
request, the RO scheduled him for a Travel Board hearing to 
take place in November 1999.  By a letter dated in November 
1999, the veteran requested that this hearing be postponed, 
apparently because he had a conflicting court date.  The 
Board has since decided that the veteran has demonstrated 
good cause for not being able to attend his November 1999 
hearing.  His motion to postpone the hearing was granted by a 
January 2000 ruling pursuant to the Travel Board member's 
delegated authority under 38 C.F.R. § 20.102(b) (1999).  
Thus, this case must be REMANDED for the following action:

The RO should reschedule the veteran for 
a hearing before the next available 
Travel Board in Detroit, Michigan.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




